               Case 1:19-cv-11743-RA Document 61 Filed 02/12/21 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 METAMORFOZA, D.O.O.,                                                 DATE FILED: 2-12-21

                              Plaintiff,
                                                                       19-CV-11743 (RA)
                         v.
                                                                             ORDER
 BIG FUNNY LLC, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiff is hereby granted an extension to file its proposed second amended complaint and

attached exhibits no later than the end of the day today.

         The Court further orders Plaintiff to file a letter explaining why its new allegation that Defendants

acted in “bad faith” is legally relevant to Defendants’ claim to first use of the name “Museum of

Illusions” in commerce. It shall file this letter no later than Wednesday, February 17, 2021, citing

relevant case law in support of its argument. Should they wish to respond, Defendants may file a

response letter no later than Friday, February 19, 2021.

SO ORDERED.

Dated:      February 12, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
